Case 1:19-cv-03722-DDD-STV Document 29 Filed 07/31/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-03722-STV

  JEHRONE D. FALLS,

         Plaintiff,

  v.

  CITY OF AURORA,
  DUSTIN PETERSEN,
  ZACHARY PLOCH,
  JEREMY MCELROY,
  CHRISTOPHER C. ELLIS,
  JASON ROSENBLATT,
  JONAS A. SPITZER, and
  UNKNOWN POLICE OFFICERS,

       Defendants.
  ______________________________________________________________________

                          ENTRY OF APPEARANCE
  ______________________________________________________________________

         Attorney Ann B. Smith of the law firm of Vaughan & DeMuro hereby enters her

  appearance on behalf of Defendants DUSTIN PETERSEN, ZACHARY PLOCH, JEREMY

  MCELROY, CHRISTOPHER C. ELLIS, JASON ROSENBLATT, and JONAS A. SPITZER

  (collectively, “Defendant Officers”) in their individual capacities.
Case 1:19-cv-03722-DDD-STV Document 29 Filed 07/31/20 USDC Colorado Page 2 of 2




                                               Respectfully submitted,



  Date: July 31, 2020                          s/ Ann B. Smith
                                               Ann B. Smith
                                                      VAUGHAN & DeMURO
                                                      111 South Tejon, Suite 545
                                                      Colorado Springs, CO 80903
                                                      (719) 578-5500 (phone)
                                                      (719) 578-5504 (fax)
                                                      asmith@vaughandemuro.com (e-mail)
                                               ATTORNEY FOR OFFICER DEFENDANTS

                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 31st day of July, 2020, I electronically filed the foregoing
  with the Clerk of Court using the CM/ECF system which will send notification of such filing
  to the following e-mail addresses:

  Charles A. Piekarski
  cpiekarski@auroragov.org

  and I hereby certify that the foregoing was placed in the U.S. Mail, postage prepaid, and
  addressed to the following:

  Jehrone D. Falls
  9995 E. Harvard Ave., #R277
  Denver, CO 80231

                                               s/ Ann B. Smith
                                               Ann B. Smith




                                                  2
